DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 10/31/2022.
Applicant’s amendments filed 10/31/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 10 and the addition of new claim 21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0241004 to Yin et al. (hereinafter Yin).
With respect to Claim 1, Yin discloses a semiconductor processing method (a method of forming CMOSFET with metal gate capable of increasing the channel stress) (Yin, Figs. 2-8, ¶0002, ¶0038-¶0058) comprising:
       depositing a stressed material (e.g., a work function metal layer 10C having a stress) (Yin, Fig. 6, ¶0055) on an adjacent layer (e.g., 10A) (Yin, Fig. 6, ¶0052), wherein the adjacent layer (e.g., 10A) is disposed between and in contact with each of the stressed material (e.g., 10C) and a substrate (e.g., the substrate 1 comprises source/drain regions 3A/3B) (Yin, Fig. 4, ¶0040, ¶0044) comprising doped source and drain regions (3A/3B), and wherein the adjacent layer (e.g., 10A) is characterized by an increased stress level (e.g., the stress of the work function metal layer 10C will pass through the adjacent layer 10A to apply a stress to the channel region of the second MOSFET, thus, the adjacent layer 10A would have an increased stress level when the stress will pass through the adjacent layer 10A) (Yin, Fig. 6, ¶0055) after the deposition of the stressed material (e.g., 10C), wherein the stressed material (10C) has a stress greater than 4 GPa (e.g., the stress of the stressed material layer 10C is between 2 -10 GPa that includes the stress greater than 4 GPa);
       heating (e.g., spike annealing on the entire device surface) (Yin, Fig. 6, ¶0055) the stressed material (10C) and the adjacent layer (10A); and
       removing (e.g., planarization to remove a part of the stressed layer 10C) (Yin, Fig. 7, ¶0056) the stressed material (e.g., 10C) from the adjacent layer (e.g., 10A), wherein the adjacent layer (e.g., 10A, the stress applied to the channel of the second MOSFET) retains at least a portion of the increased stress (e.g., annealing increases the stress passing through the adjacent layer 10A of the second MOSFET) (Yin, ¶0055-¶0056) after the removal of the stressed material (10C).
Regarding Claim 5, Yin discloses the semiconductor processing method of claim 1. Further, Yin discloses the method, wherein the stressed material (e.g., 10C) comprises an electrically-conductive metal (e.g., the work function metal layer 10C including a metal element, such as, W) (Yin, Figs. 6-7, ¶0055).
Regarding Claim 6, Yin discloses the semiconductor processing method of claim 5. Further, Yin discloses the method, wherein the electrically-conductive metal (e.g., the work function metal layer 10C including a metal element, such as, W) (Yin, Figs. 6-7, ¶0055) comprises tungsten (W).
Regarding Claim 7, Yin discloses the semiconductor processing method of claim 1. Further, Yin discloses the method, wherein the stressed material (e.g., 10C) (Yin, Figs. 6-7, ¶0055) has a stress greater than 6 GPa (e.g., the range 2-10 GPa includes the stress greater than 6 GPa).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0241004 to Yin in view of Xu et al. (US 2021/0143068, hereinafter Xu).
With respect to Claim 1, Yin discloses a semiconductor processing method (a method of forming CMOSFET with metal gate capable of increasing the channel stress) (Yin, Figs. 2-8, ¶0002, ¶0038-¶0058) comprising:
       depositing a stressed material (e.g., a work function metal layer 10B having a first stress) (Yin, Fig. 4, ¶0053) on an adjacent layer (e.g., 10A) (Yin, Fig. 4, ¶0052), wherein the adjacent layer (e.g., 10A) is disposed between and in contact with each of the stressed material (e.g., 10B) and a substrate (e.g., the substrate 1 comprises source/drain regions 3A/3B) (Yin, Fig. 4, ¶0040, ¶0044) comprising doped source and drain regions (3A/3B), and wherein the adjacent layer (e.g., 10A) is characterized by an increased stress level (e.g., the stress of the work function metal layer 10B will pass through the adjacent layer 10A to apply a stress to the channel region, thus, the adjacent layer 10A would have an increased stress level when the stress will pass through the adjacent layer 10A) (Yin, Fig. 4, ¶0053) after the deposition of the stressed material (e.g., 10B), wherein the stressed material has a stress greater than 4 GPa (e.g., the stress is preferably between 2 -10 GPa that includes the stress greater than 4 GPa); and
       removing (e.g., part of the stressed layer 10B is removed on the second MOSFET) (Yin, Fig. 5, ¶0054) the stressed material (e.g., 10B) from the adjacent layer (e.g., 10A), wherein the adjacent layer (e.g., 10A, the stress applied to the channel of the fist MOSFET) retains at least a portion of the stress after the removal of the stressed material (10B).
Further, Yin does not specifically disclose heating the stressed material and the adjacent layer.
However, Yin teaches that annealing (e.g., spike annealing) (Yin, Fig. 6, ¶0055, ¶0014) of a stressed material layer (e.g., 10C) improves the stress applied to the channel to enhance carrier mobility. Further, Xu teaches forming MOS transistors (Xu, Figs. 8-17, ¶0007-¶0016, ¶00155, ¶0171-¶0186, ¶0192) with improved gate structure and the gate dielectric layer to reduce gate leakage current by forming the stress layer (210) (Xu, Figs. 12-13, ¶0192, ¶0171-¶0177) having high stress on the adjacent layer (211) (e.g., including gate dielectric layer and an etching barrier metal layer), and annealing process (e.g., spike annealing) so as to improve the strength of the gate dielectric layer and to reduce gate leakage.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Yin by heating the stressed material and the adjacent layer before removing the stressed material as taught by Xu to have the method comprising: heating the stressed material and the adjacent layer in order to increase the stress applied to the channel to enhance carrier mobility; and to provide improved method of forming MOS transistors with improved strength of the gate dielectric layer and to reduce gate leakage (Yin, ¶0002, ¶0014, ¶0033, ¶0055; Xu, ¶0007-¶0016, ¶0155, ¶0186, ¶0196).
Regarding Claim 3, Yin in view of Xu discloses the semiconductor processing method of claim 1. Further, Yin discloses the method, wherein the method further comprises depositing a second material (e.g., 10C) (Yin, Fig. 6, ¶0055) on the adjacent layer (e.g., 10A) after the removal of the stressed material (e.g., 10B).
Regarding Claim 5, Yin in view of Xu discloses the semiconductor processing method of claim 1. Further, Yin discloses the method, wherein the stressed material (e.g., 10B) comprises an electrically-conductive metal (e.g., the work function metal layer 10B including a metal element, such as, W) (Yin, Figs. 5-6, ¶0053).
Regarding Claim 6, Yin in view of Xu discloses the semiconductor processing method of claim 5. Further, Yin discloses the method, wherein the electrically-conductive metal (e.g., the work function metal layer 10B including a metal element, such as, W) (Yin, Figs. 5-6, ¶0053) comprises tungsten (W).
Regarding Claim 7, Yin in view of Xu discloses the semiconductor processing method of claim 1. Further, Yin discloses the method, wherein the stressed material (e.g., 10B) (Yin, Figs. 5-6, ¶0053) has a stress greater than 6 GPa (e.g., the range 2-10 GPa includes the stress greater than 6 GPa).
Regarding Claim 21, Yin in view of Xu discloses the semiconductor processing method of claim 1. Further, Yin does not specifically disclose the method, further comprising: replacing the stressed material with a conductive material, wherein the stressed material is fully removed.
However, Xu teaches depositing a stress sacrificial material (210) (Xu, Figs. 12-13, ¶0192, ¶0171-¶0177) having high stress on the adjacent layer (211) (e.g., including gate dielectric layer and an etching barrier metal layer), annealing process (e.g., spike annealing) on the stress sacrificial material (210) and the adjacent layer (211), and replacing the stress sacrificial material (210) (Xu, Figs. 13-17, ¶0192-¶0196) with a conductive material (209/212), wherein the stress sacrificial material (210) is fully removed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Yin/Xu by depositing a stress sacrificial material, annealing and replacing the stress sacrificial material as taught by Xu to have the method, further comprising: replacing the stressed material with a conductive material, wherein the stressed material is fully removed in order to increase the stress applied to the channel to enhance carrier mobility; and to provide improved method of forming MOS transistors with improved strength of the gate dielectric layer and to reduce gate leakage (Yin, ¶0002, ¶0014, ¶0033, ¶0055; Xu, ¶0007-¶0016, ¶0155, ¶0186, ¶0196).
Claims 1, 3-6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent NO. 8,889,500 to Kamineni et al. (hereinafter Kamineni) in view of Yin (US 2013/0241004) and Xu (US 2021/0143068).
With respect to Claim 1, Kamineni discloses a semiconductor processing method (a method of forming stressed fin channel structures for FinFET semiconductor devices) (Kamineni, Figs. 3A-3G, Col. 1, lines 8-12; Col. 4, lines 1-24; Col. 6, line 36-67; Cols. 7-11) comprising:
       depositing a stressed material (e.g., the stressed material 126) (Kamineni, Fig. 3E, Col. 8, lines 48-67; Col. 9, lines 1-6) on an adjacent layer (e.g., 124), wherein the adjacent layer (e.g., 124) is disposed between and in contact with each of the stressed material (e.g., 126) and a substrate (e.g., the substrate 112 comprises source/drain regions) (Kamineni, Col. 6, lines 60-65) comprising source and drain regions, and wherein the adjacent layer (e.g., 124) is characterized by a stress level (e.g., the adjacent layer 124 is a stressed material layer) (Kamineni, Fig. 3E, Col. 8, lines 25-47; Col. 9, lines 1-6) after the deposition of the stressed material (e.g., 126), wherein the stressed material (e.g., 126) (Kamineni, Figs. 3E-3G, Col. 8, lines 48-67; Col. 9, lines 1-2) has a stress greater than or about 1 GPa (e.g., between 1 and 3.5 GPa); and
       removing (e.g., an etch-back process to remove portions of the stressed material 126) (Kamineni, Fig. 3F, Col. 9, lines 7-44) the stressed material (e.g., 126) from the adjacent layer (e.g., 124), wherein the adjacent layer retains at least a portion of the stress after the removal of the stressed material.
Further, Kamineni does not specifically disclose (1) a substrate comprising doped source and drain regions; the adjacent layer is characterized by an increased stress level, wherein the stressed material has a stress greater than or about 4 GPa; and wherein the adjacent layer retains at least a portion of the increased stress; (2) heating the stressed material and the adjacent layer.
Regarding (1), Kamineni teaches that the combined amount of stress from the stressed layer (126) and the adjacent layer (124) is optimized (Kamineni, Col. 9, lines 3-6) to have an effective compressive stress in the space between the fins (116). Further, Yin teaches a method of forming CMOSFET with metal gate capable of increasing the channel stress (Yin, Figs. 2-8, ¶0002, ¶0038-¶0058), the method comprising: depositing a stressed material (e.g., a work function metal layer 10B having a first stress) (Yin, Fig. 4, ¶0053) on an adjacent layer (e.g., 10A) (Yin, Fig. 4, ¶0052), wherein the adjacent layer (e.g., 10A) is disposed between and in contact with each of the stressed material (e.g., 10B) and a substrate (e.g., the substrate 1 comprises source/drain regions 3A/3B) (Yin, Fig. 4, ¶0040, ¶0044) comprising doped source and drain regions (3A/3B), and wherein the adjacent layer (e.g., 10A) is characterized by an increased stress level (e.g., the stress of the work function metal layer 10B will pass through the adjacent layer 10A to apply a stress to the channel region, thus, the adjacent layer 10A would have an increased stress level when the stress will pass through the adjacent layer 10A) (Yin, Fig. 4, ¶0053) after the deposition of the stressed material (e.g., 10B), wherein the stressed material has a stress, preferably, between 2 -10 GPa that includes the stress greater than 4 GPa; and removing part of the stressed layer (10B) (e.g., on the second MOSFET) (Yin, Fig. 5, ¶0054) from the adjacent layer (e.g., 10A), wherein the adjacent layer (e.g., 10A, the stress applied to the channel of the fist MOSFET) retains at least a portion of the stress after the removal of the stressed material (10B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kamineni by forming the doped source and drain regions as taught by Yin, and further optimizing a material of the stressed material layer as taught by Yin to have the method comprising: a substrate comprising doped source and drain regions; the adjacent layer is characterized by an increased stress level, wherein the stressed material has a stress greater than or about 4 GPa; and wherein the adjacent layer retains at least a portion of the increased stress in order to provide improved method of forming CMOSFET with metal gate capable of increasing the channel stress, and thus to enhance the device performance (Yin, ¶0002, ¶0014, ¶0033, ¶0058).
Regarding (2), Xu teaches forming MOS transistors (Xu, Figs. 8-17, ¶0007-¶0016, ¶00155, ¶0171-¶0186, ¶0192) with improved gate structure and the gate dielectric layer to reduce gate leakage current by forming the stress layer (210) (Xu, Figs. 12-13, ¶0192, ¶0171-¶0177) having high stress on the adjacent layer (211) including gate dielectric layer and an etching barrier metal layer, and annealing process including spike annealing so as to improve the strength of the gate dielectric layer and to reduce gate leakage.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Yin by heating the stressed material and the adjacent layer before removing the stressed material as taught by Xu to have the method comprising: heating the stressed material and the adjacent layer in order to provide improved method of forming MOS transistors with improved strength of the gate dielectric layer and to reduce gate leakage (Xu, ¶0007-¶0016, ¶0155, ¶0186, ¶0196).
Regarding Claim 3, Kamineni in view of Yin and Xu discloses the semiconductor processing method of claim 1. Further, Kamineni discloses the method, wherein the method further comprises depositing a second material (e.g., 128) (Kamineni, Fig. 3G, Col. 9, lines 45-67) on the adjacent layer (e.g., 124) after the removal of the stressed material (e.g., 126).
Regarding Claim 4, Kamineni in view of Yin and Xu discloses the semiconductor processing method of claim 1. Further, Kamineni does not specifically disclose that the adjacent layer retains greater than or about 0.1% of the increased stress after the removal of the stressed material. However, Kamineni teaches that the adjacent layer (e.g., 124) (Kamineni, Fig. 3G, Col. 8, lines 32-67; Col. 9, lines 1-2; Col. 11, line 4-15) comprises a conductive material, and is formed at a specific temperature to exhibit the compressive stress in a range of -1 to -3 GPa, and the stressor material (e.g., 126) comprises a conductive material, and is formed at a specific temperature is formed to exhibit the tensile stress in a range of 1 to 3.5 GPa, or both the adjacent layer (e.g., 124) and the stressor material (e.g., 126) are formed to exhibit the compressive stress or the tensile stress, and the difference in stress magnitude between the adjacent layer (e.g., 124) and the stressor material (e.g., 126) is about 300 MPa (e.g., about 10%).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kamineni/Yin/Xu by optimizing the compositions and deposition temperature of the stressed layer and the adjacent layer as taught by Kamineni to have the adjacent layer retains greater than 0.1% of the increased stress after the removal of the stressed material in order to provide improved method of forming FinFETs having stressed fin structures with an effective compressive stress to improve performance characteristics of the FinFETs (Kamineni, Col. 4, lines 1-24; Col. 6, lines 5-14; Col. 9, lines 3-6).
Regarding Claim 5, Kamineni in view of Yin and Xu discloses the semiconductor processing method of claim 1. Further, Kamineni discloses the method, wherein the stressed material (e.g., 126) comprises an electrically-conductive metal (e.g., tungsten) (Kamineni, Figs. 3E-3G, Col. 8, lines 48-56).
Regarding Claim 6, Kamineni in view of Yin and Xu discloses the semiconductor processing method of claim 5. Further, Kamineni discloses the method, wherein the electrically-conductive metal (e.g., 126) (Kamineni, Figs. 3E-3G, Col. 8, lines 48-56) comprises tungsten.
Regarding Claim 7, Kamineni in view of Yin and Xu discloses the semiconductor processing method of claim 1. Further, Kamineni does not specifically disclose that the stressed material has a stress greater than or about 6 GPa. However, Yin teaches forming the stressed material (e.g., 10B) (Yin, Fig. 4, ¶0053) having a stress, preferably, between 2 -10 GPa that includes the stress greater than 6 GPa.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kamineni/Yin/Xu by optimizing a material of the stressed material layer in a range of Yin to have the method, wherein the stressed material has a stress greater than or about 6 GPa in order to provide improved method of forming CMOSFET with metal gate capable of increasing the channel stress, and thus to enhance the device performance (Yin, ¶0002, ¶0014, ¶0033, ¶0058).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0241004 to Yin in view of Xu (US 2021/0143068) as applied to claim 1, and further in view of Gluschenkov et al. (US Patent No. 7,786,025, hereinafter Gluschenkov).
Regarding Claim 2, Yin in view of Xu discloses the semiconductor processing method of claim 1. Further, Yin discloses the method comprising spike annealing (Yin, Fig. 6, ¶0055) of a stressed material layer (e.g., 10C) to improve the stress, but does not specifically disclose the method, wherein the heating of the stress material and the adjacent layer comprises a spike anneal at a heating rate greater than or about 150 °C/second.
However, Xu teaches the method, wherein the heating of the stress material (210) and the adjacent layer (211) (Xu, Fig. 12, ¶0192, ¶0175) comprises a spike annealling. Further, Gluschenkov teaches an anneal process (Gluschenkov, Col. 5, lines 8-25; lines 44-62) including a spike anneal at a heating rate in a range of about 50 °C/second to about 250 °C/second that enables the re-crystallization and engineering the semiconductor material.
The prior art well recognizes that time duration and heating rate of a rapid anneal process are critical in enabling the re-crystallization and engineering the semiconductor material (Gluschenkov, Col. 5, lines 44-62).   Thus, time duration and heating rate of a rapid anneal process are art-recognized result-affecting variables/parameters. According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to optimize (for example by routine experimentation) time duration and heating rate of a rapid anneal process as taught by Gluschenkov to have the method, wherein the heating of the stress material and the adjacent layer comprises a spike anneal at a heating rate greater than or about 150 °C/second in order to increase the stress applied to the channel to enhance carrier mobility; to provide improved method of forming MOS transistors with improved strength of the gate dielectric layer and to reduce gate leakage; and to effectively enable stress engineering of the semiconductor material in multi-gate three-dimensional structures (Yin, ¶0014, ¶0033, ¶0055; Xu, ¶0007-¶0016, ¶0155, ¶0186, ¶0196; Gluschenkov, Col. 5, lines 8-25; lines 44-62).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,889,500 to Kamineni in view of Yin (US 2013/0241004) and Xu (US 2021/0143068) as applied to claim 1, and further in view of Gluschenkov et al. (US Patent No. 7,786,025, hereinafter Gluschenkov).
Regarding Claim 2, Kamineni in view of Yin and Xu discloses the semiconductor processing method of claim 1. Further, Kamineni does not specifically disclose the method, wherein the heating of the stress material and the adjacent layer comprises a spike anneal at a heating rate greater than or about 150 °C/second.
However, Yin teaches that annealing (e.g., spike annealing) (Yin, Fig. 6, ¶0055, ¶0014) of a stressed material layer (e.g., 10C) improves the stress applied to the channel to enhance carrier mobility. Further, Xu teaches the method, wherein the heating of the stress material (210) and the adjacent layer (211) (Xu, Fig. 12, ¶0192, ¶0175) comprises a spike annealling. Further, Gluschenkov teaches an anneal process (Gluschenkov, Col. 5, lines 8-25; lines 44-62) including a spike anneal at a heating rate in a range of about 50 °C/second to about 250 °C/second that enables the re-crystallization and engineering the semiconductor material.
The prior art well recognizes that time duration and heating rate of a rapid anneal process are critical in enabling the re-crystallization and engineering the semiconductor material (Gluschenkov, Col. 5, lines 44-62).   Thus, time duration and heating rate of a rapid anneal process are art-recognized result-affecting variables/parameters. According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to optimize (for example by routine experimentation) time duration and heating rate of a rapid anneal process as taught by Gluschenkov to have the method, wherein the heating of the stress material and the adjacent layer comprises a spike anneal at a heating rate greater than or about 150 °C/second in order to increase the stress applied to the channel to enhance carrier mobility; to provide improved method of forming MOS transistors with improved strength of the gate dielectric layer and to reduce gate leakage; and to effectively enable stress engineering of the semiconductor material in multi-gate three-dimensional structures (Yin, ¶0014, ¶0033, ¶0055; Xu, ¶0007-¶0016, ¶0155, ¶0186, ¶0196; Gluschenkov, Col. 5, lines 8-25; lines 44-62).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,889,500 to Kamineni in view of Yin (US 2013/0241004) and Xu (US 2021/0143068) as applied to claim 1, and further in view of Leschkies et al. (US 2015/0251214, hereinafter Leschkies).
Regarding Claim 8, Kamineni in view of Yin and Xu discloses the semiconductor processing method of claim 1. Further, Kamineni does not specifically disclose the method, wherein the adjacent layer comprises a material characterized by a nominal viscosity of less than or about 1.5 x 106 cP at 25 ºC. However, Kamineni discloses that the adjacent layer (e.g., 124) (Kamineni, Figs. 3E-3G, Col. 8, lines 25-30) comprises a conductive material including tungsten.  Further, Leschkies teaches a deposition method (Leschkies, ¶0003, ¶0009-¶0012, ¶0031-¶0037) for depositing conductive materials (e.g., nanowires) comprised of a metal material including tungsten by spinning process, wherein the viscosity of the deposition material is about 10 cP to about 50 cP (e.g., which is less than 1.5 x 106 cP), and annealing at a temperature including 25 ºC, such that the conductive layer is formed at a predetermined pattern with uniform electric conductivity to maximize the device performance and efficiency.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kamineni/Yin/Xu by forming the adjacent layer comprised of a metallic layer as taught by Leschkies to have the method, wherein the adjacent layer comprises a material characterized by a nominal viscosity of less than 1.5 x 106 cP at 25 ºC in order to provide improved method of forming a metallic layer having a predetermined pattern with uniform thickness and conductivity to maximize the device performance and efficiency (Leschkies, ¶0003, ¶0031-¶0037).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0241004 to Yin in view of Xu (US 2021/0143068) as applied to claim 1, and further in view of Leschkies et al. (US 2015/0251214, hereinafter Leschkies).
Regarding Claim 8, Yin in view of Xu discloses the semiconductor processing method of claim 1. Further, Yin does not specifically disclose the method, wherein the adjacent layer comprises a material characterized by a nominal viscosity of less than or about 1.5 x 106 cP at 25 ºC. However, Yin teaches that the adjacent layer (e.g., 10A) (Yin, Figs. 3-4, ¶0052-¶0053) comprises a conductive material including tungsten.  Further, Leschkies teaches a deposition method (Leschkies, ¶0003, ¶0009-¶0012, ¶0031-¶0037) for depositing conductive materials (e.g., nanowires) comprised of a metal material including tungsten by spinning process, wherein the viscosity of the deposition material is about 10 cP to about 50 cP (e.g., which is less than 1.5 x 106 cP), and annealing at a temperature including 25 ºC, such that the conductive layer is formed at a predetermined pattern with uniform electric conductivity to maximize the device performance and efficiency.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Yin/Xu by forming the adjacent layer comprised of a metallic layer as taught by Leschkies to have the method, wherein the adjacent layer comprises a material characterized by a nominal viscosity of less than 1.5 x 106 cP at 25 ºC in order to provide improved method of forming a metallic layer having a predetermined pattern with uniform thickness and conductivity to maximize the device performance and efficiency (Leschkies, ¶0003, ¶0031-¶0037).
Allowable Subject Matter
Claims 10-14 are allowed.
The search of the prior art does not disclose or reasonably suggest a processing method comprising depositing a stressed material on an adjacent layer that defines a contact trench, annealing the stressed material and the adjacent layer at a specific heating rate; and replacing at least a portion of the stressed material with a conductive material extending into one or more contact trenches, wherein the annealed stress of the adjacent layer after the replacement is greater than the pre-deposition stress in combinations with other claim limitations as required by claim 10.
The following is a statement of reasons for the indication of allowable subject matter:
Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument “with regard to the 35 U.S.C. § 102(a)(1) rejection, Applicants note that the Examiner explicitly states "Yin does not specifically disclose heating the stressed material and the adjacent layer." See Office Action, pg. 4. Accordingly, it is unclear how this reference can be applied as anticipating all the features of independent claim 1”, Examiner submits that in the rejection of claim 1 under 35 U.S.C. § 102(a)(1), a stressed material is interpreted as a work function metal layer (10C) (Yin, Fig. 6, ¶0055) having a stress on an adjacent layer (10A). However, in the rejection of claim 1 under 35 U.S.C. § 103, a stressed material is interpreted as a work function metal layer (10B) (Yin, Fig. 4, ¶0053) having a first stress on an adjacent layer (10A).
In response to applicant’s argument that “the cited references discuss planarizing the allegedly equivalent stressed material or removing a portion of the allegedly equivalent stressed material, but this does not anticipate or obviate the claimed features of independent claim 1”, Examiner submit that claim 1 does not require fully removal of the stressed material. Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Thus, the above applicant’s arguments are not persuasive, and the rejections of claim 1 are maintained.
Regarding dependent claims 2-8 and 21 which depend on the independent claim 1, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891